
	
		III
		112th CONGRESS
		1st Session
		S. RES. 211
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Levin (for himself,
			 Mrs. Hutchison, Ms. Landrieu, Mr.
			 Cochran, Mr. Cardin,
			 Mr. Cornyn, Mr.
			 Harkin, Mrs. Gillibrand,
			 Mr. Leahy, Mr.
			 Udall of Colorado, Mr.
			 Begich, Ms. Mikulski,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mr. Akaka,
			 Ms. Stabenow, Mr. Wicker, Mr.
			 Pryor, Mr. Merkley,
			 Mr. Rubio, Mr.
			 Warner, Mr. Bennet,
			 Mrs. Boxer, Mr.
			 Kerry, Mr. Blumenthal,
			 Mr. Casey, Mrs.
			 Hagan, Mr. Lautenberg,
			 Mrs. Murray, Mrs. Shaheen, Ms.
			 Cantwell, Mr. Schumer,
			 Mrs. Feinstein, Mr. Nelson of Florida, Mr.
			 Franken, Mr. Sanders,
			 Mr. Coons, and Mr. Whitehouse) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			June 20 (legislative
			 day, June 16), 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Observing the historical significance of
		  Juneteenth Independence Day.
	
	
		Whereas news of the end of slavery did not reach frontier
			 areas of the United States, and in particular the Southwestern States, for more
			 than 21/2 years after President Lincoln's Emancipation
			 Proclamation, which was issued on January 1, 1863, and months after the
			 conclusion of the Civil War;
		Whereas, on June 19, 1865, Union soldiers led by Major
			 General Gordon Granger arrived in Galveston, Texas, with news that the Civil
			 War had ended and that the enslaved were free;
		Whereas African-Americans who had been slaves in the
			 Southwest celebrated June 19th, commonly known as
			 Juneteenth Independence Day, as the anniversary of their
			 emancipation;
		Whereas African-Americans from the Southwest continue the
			 tradition of celebrating Juneteenth Independence Day as inspiration and
			 encouragement for future generations;
		Whereas, for more than 145 years, Juneteenth Independence
			 Day celebrations have been held to honor African-American freedom while
			 encouraging self-development and respect for all cultures; and
		Whereas the faith and strength of character demonstrated
			 by former slaves remains an example for all people of the United States,
			 regardless of background, religion, or race: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)recognizes the
			 historical significance of Juneteenth Independence Day to the Nation;
				(B)supports the
			 continued celebration of Juneteenth Independence Day to provide an opportunity
			 for the people of the United States to learn more about the past and to better
			 understand the experiences that have shaped the Nation; and
				(C)encourages the
			 people of the United States to observe Juneteenth Independence Day with
			 appropriate ceremonies, activities, and programs; and
				(2)it is the sense
			 of the Senate that—
				(A)the celebration
			 of the end of slavery is an important and enriching part of the history and
			 heritage of the United States; and
				(B)history should be
			 regarded as a means for understanding the past and solving the challenges of
			 the future.
				
